Citation Nr: 9935579	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel







INTRODUCTION

The veteran had active service from January 1954 until 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington. 

In June 1997, the veteran filed an application for 
compensation for a back disability and a broken collar bone.  
In an August 1997 rating decision, the RO denied the 
veteran's claim.  In April 1998, the veteran filed a notice 
of disagreement with the RO's decision.  In a May 1998 
Statement of the Case, the RO provided the reasons and bases 
for the denial of service connection as to both issues.

In his substantive appeal, received by the RO in June 1998, 
the veteran withdrew his appeal for a collar bone injury.  He 
continued to contest the RO's denial of service connection 
for his back disorder.  The veteran also requested a personal 
hearing before a member of the Board and a hearing at a local 
VA office.  The veteran was scheduled for a personal hearing 
in June 1998; however, he requested that the hearing be 
postponed because medical evidence in support of his claim 
had not yet arrived.  A hearing before the Travel Board was 
scheduled for February 1999.  

The veteran submitted a Statement in Support of Claim in 
February 1999, wherein he indicated that he desired to pursue 
his claim for a low back condition and a collar bone injury.  
He further indicated that he canceled his Travel Board 
hearing because it was difficult for him to travel to Seattle 
due to his physical condition.  

The Board notes that the veteran perfected an appeal only as 
to a back disorder because he specifically withdrew his claim 
for a collar bone injury in his substantive appeal.  
38 C.F.R. § 20.204 (1999).  Therefore, the Board will only 
consider the claim of entitlement to service connection for a 
back disorder. 

FINDING OF FACT

There is no competent medical evidence of record 
demonstrating a link between the veteran's currently 
diagnosed back disorder and his service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a back disorder.  In the interest of clarity, the Board will 
initially review pertinent law and VA regulations; then 
discuss the factual background of this case; and finally 
analyze the veteran's claim and render a decision.

Relevant law and regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must show that such 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

Arthritis may be presumed to have been incurred during 
service if such became manifest to a degree of 10 percent or 
more within the first year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997);  see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Factual Background

Service medical records

A December 1953 pre-enlistment examination indicated that the 
veteran's spine and other musculoskeletal functions were 
normal.  Service medical records show that in
October 1954, the veteran complained of back pain.  The 
corresponding medical record indicated that the veteran had a 
history of back pain upon excessive bending, existing prior 
to service.  In October 1956, the veteran complained of pain 
in his back.  In September 1957, the veteran complained of a 
dull ache in his back.  

In a report of medical examination dated in December 1957, 
the veteran 's spine and other musculoskeletal functions were 
normal.  The examiner noted that the veteran had strained his 
back in October 1957 and had been treated by immobilization 
with tape.  The examiner further indicated that x-rays were 
negative, the veteran had no difficulty since, and there were 
no complications or sequelae.  
During his January 1964 discharge examination, the veteran's 
spine and other musculoskeletal functions were evaluated as 
normal.  The examiner noted 
that the veteran had strained his back in October 1957, and 
had been treated by immobilization.  No complications were 
noted.  

Post-service medical records

In November 1973, the veteran complained of a history of back 
pain of one to two years.  The private medical report 
indicated that the veteran treated himself and found relief 
from a chiropractor in the past.  The veteran indicated that 
the last episode of back pain began three days prior, and 
that he experienced intermittent numbness in both legs.  On 
examination, the veteran was found to be within normal 
limits, without neurological involvement.  

In November 1973, the veteran was diagnosed with acute low 
back sprain.  In November 1973, the veteran also complained 
of back sprain and a mild, dull pain in his left low back.  
Another medical entry, dated in November 1973, indicated that 
the veteran's back was better.  

In November 1973, the veteran was hospitalized at a private 
facility with complaints of intermittent low back pain since 
1955.  He reported that he experienced flare-ups of low back 
pain approximately once or twice each year to a year-and-one-
half.  The low back pain was described as aching in nature 
with intermittent numbness of the lower extremities.  The 
veteran reported that he never sought medical attention for 
this disorder in the past because he treated it himself with 
back rest and rubs.  He indicated that a year and a half 
prior, he was treated by a chiropractor who relieved his 
symptoms immediately.  Upon more strenuous activity than 
normal, four days prior to the current examination, the 
veteran reported that he again developed symptoms of aching 
low back.  On examination, the examiner noted tenderness over 
the L-5, S-1 interspace.  The examiner diagnosed probable 
degenerative disc disease without root involvement.  

The veteran underwent a VA examination in July 1997.  He 
complained of intermittent episodes of severe low back pain 
since the 1950s, which occurred approximately once every two 
months.  The episodes reportedly required him to remain 
bedridden for about three days.  The veteran stated that he 
had no symptoms
in between the episodes every two months.  He reportedly took 
anti-inflammatory medication during attacks and did not 
require medication for his back, otherwise.  The veteran 
indicated that he last had an x-ray taken of his back 
approximately five years prior, and that on one occasion, he 
was informed of the presence of degenerative disc disease.

On examination, the veteran's lumbosacral spine was 
unremarkable.  The VA examiner provided an impression of low 
back pain and commented that the veteran clearly had a long-
standing history of intermittent low back pain related to 
degenerative joint disease of the lumbar spine.  The examiner 
opined that there was probably an element of degenerative 
disc disease, and that conservative management over the years 
had been the only treatment necessary.  An x-ray revealed 
degenerative joint disease in the mid and lower lumbar spine 
and degenerative disc disease L4-5, L5-S1, and possibly L2-3.  

In his June 1998 substantive appeal, the veteran stated that 
he had lived with a back condition for the past 42 years, and 
that he was still bothered by occasional back spasms which 
required bed rest.  He indicated that he saw numerous 
chiropractors in San Antonio after service, but they were 
either dead or retired.  Another chiropractor from Kent, 
Washington was reportedly retired and living back east.  


Analysis

As discussed above, the Board must first determine whether 
the veteran's claim is well grounded.  In order for a claim 
to be well grounded, three elements must be met: there must 
be a current disability; evidence of disease or injury in 
service; and medical nexus evidence linking the two.  See 
Caluza, supra.

The medical evidence of record contains current medical 
diagnoses, to include, acute low back sprain, probable 
degenerative disc disease without root involvement, and, most 
recently, degenerative joint disease in the mid and lower 
lumbar spine and degenerative disc disease L4-5, L5-S1, and 
possibly L2-3.  Therefore, the first element of the Caluza 
analysis, a current disability, has been established.  

The veteran's service medical records show complaints of back 
pain from 1954 until 1957 and reflect that he strained his 
back in October 1957.  Accordingly, the second element of the 
Caluza analysis, evidence of disease or injury in service, 
has also been established.  

However, the veteran has not met the third and final element 
of the Caluza analysis, medical evidence of a nexus between 
in-service disease or injury and the current disability.  
Notably, there is no evidence of record that any medical 
examiner or medical treatment provider has opined that the 
veteran's degenerative disc or joint disease is the result of 
or in any way connected to his back strain in service.  In 
fact, service medical records, including the January 1964 
separation physical examination, reveal that any back 
problems evidently resolved without complication in 1957, 
years before the veteran was discharged from service.  
Significantly, in December 1957, just two months after the 
reported episode of back strain, a medical examiner evaluated 
the veteran's spine and other musculoskeletal functions as 
normal.  Service medical records after 1957 are devoid of any 
complaints of back pain or treatment for a back condition.  
During the January 1964 discharge examination, the veteran's 
spine and other musculoskeletal functions were further 
evaluated as normal, and it does not appear that the veteran 
voiced any current back complaints at that time.  

The Board notes that in July 1997, a VA examiner commented 
that the veteran clearly had a long-standing history of 
intermittent low back pain related to degenerative joint 
disease of the lumbar spine.  However, the examiner's 
statement does not mention or even suggest military service 
as a cause and thus does not constitute medical nexus 
evidence relating the current back disability to disease or 
injury in service.  

There is no mention of back problems by the veteran from 1957 
to 1973, a period of over 15 years years.  Because there is 
no medical evidence of record consistent with a chronic back 
condition between the time the veteran left service in 
January 1964 until the present, there can be no finding that 
his claim is well grounded on the basis of continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  Other than the 
scheduled VA examination in July 1997, in connection with the 
veteran's claim for VA benefits, the medical evidence of 
record demonstrates that the veteran first sought treatment 
for a back condition in 1973, almost a decade after service.  

The Board acknowledges that the veteran has in essence stated 
that his back disorder began during service and has been 
continuous for the last 42 years.  The Court has held in 
Savage v. Gober, 10 Vet. App. 488 (1997), that the 
"continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  See also Voerth v. 
West, 13 Vet. App. 117, 120 (1999).

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  The Court in 
McManaway v. West, 13 Vet. App. 60 (1999), found that another 
orthopedic-type disability claim was not well grounded based 
lack of continuity of symptomatology, when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the testimony of the appellant himself and when no 
medical evidence indicated continuous symptomatology.  
Indeed, in that case, as in the one now being decided, the 
medical evidence of record indicated an absence of continuous 
symptomatology.  

The veteran, in essence, claims that there is a link between 
an in-service back condition and the present disability.  
However, while a layperson is competent to testify as to 
facts within his or her own observation and recollection, 
such as symptoms, that person is not competent to provide 
probative evidence as to matters requiring the expertise 
derived from specialized medical training, or experience, 
such as matters of medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

Lastly, the veteran is not entitled to presumptive service 
connection for degenerative disease because arthritis of the 
back did not become manifest to a degree of 10 percent or 
more within the first year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  The evidence of record demonstrates that the 
veteran was first diagnosed with probable degenerative disc 
disease in 1973, nine years after his discharge from service.

For the foregoing reasons, the Board concludes that the 
veteran's claim for entitlement to service connection for a 
back disorder is not well grounded.

Additional matter

Because the veteran's claim for service connection for a back 
disorder is not well grounded, VA is under no duty to further 
assist him in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) (1999).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  VA is not on notice of any other known 
and existing evidence which would render the veteran's claim 
well grounded.  This decision further serves to inform the 
veteran of the type of evidence he must present in order to 
make his claim well grounded. 


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disorder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

